Citation Nr: 1755895	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the Veteran submitted a timely notice of disagreement (NOD) with the effective date for the 70 percent rating assigned to posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to an effective date prior to February 15, 2011 for the grant of the 70 percent rating assigned to posttraumatic stress disorder (PTSD) and depressive disorder. 

3.  Entitlement to an effective date prior to February 15, 2011 for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to an effective date prior to February 15, 2011 for the grant of entitlement to Dependents Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	John Berry, Attorney
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal was previously before the Board in October 2015 at which time the claims were denied.  The Veteran then appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in a September 2016 memorandum decision, the Court vacated the October 2015 Board decision as it pertained to the issues of entitlement to an effective date prior to February 15, 2011 for the grant of entitlement to service connection for PTSD and entitlement to TDIU and DEA benefits and remanded them to the Board for further adjudication.    

The effective date issue originally certified to the Board and denied in October 2015 was whether March 2013 correspondence was a timely notice of disagreement (NOD).  However, within the adjudication of this issue, the Board made an explicit determination that a June 2012 submission did not constitute an NOD with the effective date assigned in the June 2011 rating decision for the grant of a 70 percent rating for the Veteran's service-connected psychiatric disability.  The Court found that the Board erred in that determination.  Thus, the timeliness issue returned to the Board has been broadened to consider whether the Veteran filed a timely NOD with regard to the effective date for the grant of a 70 percent rating for PTSD with depressive disorder, as reflected on the title page.  

In addition, the Board notes that the Veteran's PTSD was ultimately rated as part of the already service-connected mood disorder, and for the brief time that service connection was severed for PTSD, the 70 percent rating that had been assigned to the PTSD was assigned to the mood disorder alone, it is reasonable to construe the February 15, 2011 submission as a claim for an increased rating for the Veteran's service-connected acquired psychiatric disability as opposed to a claim for service connection.  Moreover, the appellate arguments filed with the Court, and the Court's September 2016 memorandum decision all refer to the February 2011 claim as an increased rating claim.  Therefore, the effective date in question is for an increased rating not for service connection.  

The issues of entitlement to service connection for diabetes mellitus type II, coronary artery disease, and transient ischemic attacks were remanded in October 2015.  In the August 2016 rating decision, the claims were granted and so there remain no allegations of fact or law for the Board to decide.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to an effective date prior to February 15, 2011 for the grants of a 70 percent rating for PTSD and depressive disorder, TDIU, and DEA benefits are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  In June 2011, service connection for PTSD, and the Veteran's service-connected mood disorder was recharacterized as PTSD and depressive disorder and the rating increased from 30 percent to 70 percent, effective February 15, 2011. 

2.  In June 2012, the Veteran, through his attorney, submitted an NOD indicating that he was disagreeing with the determination that assigned a 70 percent rating for PTSD and depressive disorder effective February 15, 2011.  



CONCLUSION OF LAW

A timely NOD, contesting the February 15, 2011 effective date for the grant of a rating of 70 percent for PTSD with depressive disorder assigned in the June 2011 rating decision, was received.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.400, 20.101, 20.200, 20.201, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the determination of whether the Veteran filed a timely NOD with the June 2011 rating decision as resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II. Procedural History

The Veteran was granted entitlement to service connection for a mood disorder, evaluated as 30 percent disabling, in an October 2009 rating decision.  The Veteran did not appeal this decision with regard to either the effective date or initial rating assigned.  On February 15, 2011, the Veteran's Supplemental Claim for Compensation form was received, which explicitly stated that he was seeking entitlement to service connection for PTSD.       

Service connection for PTSD was granted in a June 2011 rating decision, and a 70 percent rating was assigned to the disability of PTSD and depressive disorder previously evaluated as mood disorder, effective February 15, 2011.  In June 2012, the Veteran, through his attorney, submitted a statement indicating that he disagreed with the issue of "Service connection for [PTSD] and depressive disorder . . . is granted and replaces the evaluation of mood disorder with an evaluation of 70 percent effective February 15, 2011."  The RO construed this submission as an NOD with only the rating assigned and in October 2012 issued a statement of the case (SOC), and the Veteran perfected the appeal in November 2012.   

In the meantime, an August 27, 2012 rating decision severed service connection for PTSD from November 1, 2012, but kept the 70 percent rating intact and assigned only to the depressive disorder.  The Veteran filed an NOD with that decision, and a January 2013 rating decision reinstated service connection at 70 percent disabling for PTSD and depressive disorder, effective November 1, 2012, the date of severance.  Consequently, there was no interruption of the Veteran's benefits.

In March 2013, an NOD was received that stated that the Veteran was requesting an earlier effective date for the grant of 70 percent for his service-connected psychiatric disability.  In June 2013, the RO issued a determination finding that the March 2013 NOD with the November 1, 2012 effective date assigned in January 2013 was rendered moot as the total effect of the RO's actions was that the Veteran was in receipt of a 70 percent rating continuously from February 15, 2011.  The RO also stated that the June 2012 submission was not an appeal of the effective date for the 70 percent rating assigned in June 2011.  Thus, the RO determined that the March 2013 submission was not a timely appeal of the effective date assigned in the June 2011 rating decision.   

The Veteran appealed that decision to the Board, and in the October 2015 decision, the Board denied the issue of whether a March 2013 submission by the Veteran constituted a timely notice of disagreement with the June 2011 rating decision.  In doing so, the Board made an explicit determination that the June 2012 submission did not constitute an NOD with the effective date assigned in the June 2011 rating decision.  The Veteran appealed the decision to the Court, which found that the Board erred in that determination.  The Court then reversed the Board's decision in that regard and vacated and remanded the issues of entitlement to an effective date prior to February 15, 2011 for the grants of entitlement to a 70 percent rating for PTSD and entitlement to TDIU and DEA benefits and remanded those issues to the Board for further adjudication.  Thus, the timeliness issue returned to the Board has been broadened from review of only the March 2013 submission to consideration of whether the Veteran filed a timely NOD with regard to the effective date for the grant of a 70 percent rating for PTSD with depressive disorder, as reflected on the title page.  

III. Legal Criteria and Analysis

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C. § 7105; 38 C.F.R. 
§ 20.200.  As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record. Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  A notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.160(d) (2017); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2017).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C. 
§ 7105(c). 

The June 2012 submission stated that it was a disagreement with the evaluation of 70 percent effective February 15, 2011.  The Board determines that this statement constitutes an appeal of the effective date, as well as the rating assigned.  In the supporting arguments, the Veteran's attorney does not specifically argue the effective date issue.  However, there is no requirement that the claimant must provide arguments on every issue he is appealing.  The claimant need only state the issues with which he disagrees.  Therefore, the Board determines that a timely NOD with the effective date assigned in the June 2011 rating decision has been received, and the claim is granted.  


ORDER

A timely notice of disagreement with the effective date of February 15, 2011 for the 70 percent rating assigned to PTSD and depressive disorder was received, and the claim is granted.


REMAND

The determination regarding the timeliness of an NOD and adjudication of the appealed claim on the merits are separate issues.  Consequently, the RO has not addressed the issue of entitlement to an effective date prior to February 15, 2011 for the grant of a 70 percent rating for PTSD and depressive disorder, which is now considered on appeal.  Thus, the appeal must be remanded so that the RO can adjudicate that issue on the merits furnish a supplemental statement of the case if the claim remains denied. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to TDIU is part and parcel of an increased-rating claim when raised by the record.  The Veteran's formal application for TDIU was received in July 2011.  However, this issue was effectively raised as part of the claim for an increased rating for the Veteran's acquired psychiatric disorder received on February 15, 2011.  Therefore, the TDIU was granted effective February 15, 2011.  Further, as the grant of entitlement to DEA under Chapter 35 was dependent on the grant of TDIU, the effective date for DEA benefits was also February 15, 2011.  Thus, the effective dates for TDIU and DEA benefits are inextricably intertwined with the effective date for PTSD and depressive disorder.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Therefore, those issues must also be remanded.  
Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, issue an SSOC adjudicating the claim of entitlement to an effective date prior to February 15, 2011 for the grant of a 70 percent rating for PTSD and depressive disorder and readjudicating the issues of entitlement to an effective date prior to February 15, 2011 for the grant of TDIU and DEA benefits.  Once the Veteran and his attorney have had a reasonable amount of time to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. REYNOLDS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


